



Exhibit 10.4
L3HARRIS TECHNOLOGIES, INC.
PERFORMANCE UNIT AWARD AGREEMENT
TERMS AND CONDITIONS
(As of February 28, 2020)




1.    Performance Unit Award – Terms and Conditions. Pursuant to the written
notice or letter of award (which may be in electronic form) (the “Award Notice”)
from L3Harris Technologies, Inc. (the “Company” and which was formerly named
“Harris Corporation”) to the employee specified in the Award Notice (the
“Employee”), the Company has granted to the Employee, on the terms and
conditions set forth in the Award Notice and herein (these “Terms and
Conditions” and collectively with the Award Notice and the Statement of
Performance Goals (as defined below) related thereto, the “Agreement”), and
under and otherwise subject to the provisions of the Company’s 2015 Equity
Incentive Plan (as may be amended from time to time, the “Plan”), a Performance
Unit Award (the “Award”) of such number of performance units specified in the
Award Notice as being subject to the Award (such units, as may be adjusted in
accordance with Sections 1(c), 1(d), and 1(e) of these Terms and Conditions, the
“Performance Units”). At all times, each Performance Unit shall be equal in
value to one share of common stock, $1.00 par value per share (the “Common
Stock”), of the Company (a “Share”).
(a)    Acceptance of Award; Performance Period. The Award must be accepted by
the Employee using the acceptance method specified by the Company (which may be
in electronic form) within ninety (90) days following the grant date of the
Award (or, if the Employee is on a Company-approved leave of absence from the
Company at any time during such 90-day period, then within ninety (90) days
following the Employee’s return to active service with the Company from such
leave of absence), and if not so accepted, the Award and all Restricted Units
subject to the Award shall be automatically forfeited. For purposes of the
Agreement, the “Performance Period” is the period beginning on commencement of
the fiscal year during which the Award is granted and ending on expiration of
the fiscal year that is two (2) fiscal years after the fiscal year during which
the Award is granted (that is, a period of three (3) fiscal years), unless a
different period is set forth and designated as the Performance Period in the
Award Notice. The Board Committee may, in accordance with the Plan and to the
extent permitted by Section 409A of the Code (if applicable), accelerate the
expiration of the Performance Period as to some or all of the Performance Units
at any time.
(b)    Payout of Award. Provided the Award has not previously been forfeited, as
soon as administratively practicable following the expiration of the Performance
Period, but in no event later than the 15th day of the third month following the
expiration of the Performance Period, the Company shall issue to the Employee in
a single payment the number of Shares underlying the Performance Units to which
the Employee is entitled pursuant hereto, subject to applicable withholdings and
satisfaction thereof (including retaining Shares otherwise issuable) as provided
in Section 13.2 of the Plan. Upon payout of the Award, the Company shall at its
option cause the Shares as to which the Employee is entitled pursuant hereto:
(i) to be released without restriction on transfer by delivery to the custody of
the Employee of a stock certificate in the name of the Employee or his or her
designee or (ii) to be credited without restriction on transfer to a book-entry
account for the benefit of the Employee or his or her designee maintained by the
Company’s stock transfer agent or its designee.
(c)    Satisfaction of Performance Objectives. Except as otherwise provided
herein, the payout of the Award shall be contingent upon the attainment during
the Performance Period of the performance objectives set forth in the Statement
of Performance Goals (however designated) delivered or made available to the
Employee at the time of the Award (the “Statement of Performance Goals”).
Subject to the application of Section 4, the payout of the Award shall be
determined upon the expiration of the Performance Period in accordance with the
Statement of Performance Goals. The final determination of the payout of the
Award will be authorized by the Board, the Board Committee, or its designee.
Performance Units will be forfeited (i) if they are not earned at the end of the
Performance Period or (ii) except as otherwise provided herein, if the Employee
ceases to be employed by the Company at any time prior to the expiration of the
Performance Period.
(d)    Rights During Performance Period; Dividend Equivalents. During the
Performance Period, the Employee shall not have any rights as a shareholder with
respect to the Shares underlying the Performance Units. During the Performance
Period, if the Company pays dividends or makes other distributions on the Common
Stock, the Employee shall be entitled to receive from the Company at the time of
payout in respect of the Award dividend equivalents for such dividends or other
distributions, either in cash, in the case of a cash dividend or cash
distribution, or other property, in the case of a non-cash dividend or non-cash
distribution, as applicable, in respect of the number of Shares underlying the
Performance Units to which the Employee is entitled pursuant hereto, in each
case, subject to applicable withholdings and satisfaction thereof (including
retaining Shares otherwise issuable) as provided in Section 13.2 of the Plan. No
such dividend equivalents will be paid in respect of Performance Units that are
forfeited or cancelled. No interest shall be paid on any such dividend
equivalents. If the number of the Company’s outstanding Shares is changed as a
result of a stock dividend, stock split or the like, without additional
consideration to the Company, the Performance Units subject to the Award shall
be adjusted to correspond to the change in the Company’s outstanding Shares.
Upon the expiration of the Performance Period and payout of the Award, the
Employee may exercise voting rights and shall be entitled to receive dividends
and other distributions with respect to the number of Shares to which the
Employee is entitled pursuant hereto.
(e)    Adjustment Based on Change in Duties or Transfer of Employment. The
number of Performance Units subject to the Award is based on the assumption that
the Employee will continue to be assigned to perform substantially the same
duties throughout the Performance Period, and such number of Performance Units
may be reduced or increased by the Board or the Board Committee or its designee
without formal amendment of the Agreement to reflect a change in assigned duties
during the Performance Period. In addition, if the Employee transfers employment
from one business unit of the Company or an Affiliate to another business unit
or Affiliate during the Performance Period, the Employee shall be eligible to
receive the number of Performance Units determined by the Board or the Board
Committee or its designee based upon such factors as the Board or the Board
Committee or its designee, as the case may be, in its sole discretion may deem
appropriate.
2.    Prohibition Against Transfer. Until the expiration of the Performance
Period and payout of the Award, the Award, the Performance Units subject to the
Award, any interest in the Shares related thereto, and the rights granted under
these Terms and Conditions and the Agreement are not transferable except by will
or by the laws of descent and distribution in the event of the Employee’s death.
Without limiting the generality of the foregoing, except as aforesaid, until the
expiration of the Performance Period and payout of the Award, the Award, the
Performance Units subject to the Award, any interest in the Shares related
thereto, and the rights granted under these Terms and Conditions and the
Agreement may not be sold, exchanged, assigned, transferred, pledged,
hypothecated, encumbered or otherwise disposed of, shall not be assignable by
operation of law, and shall not be subject to execution, attachment, charge,
alienation or similar process. Any attempt to effect any of the foregoing shall
be null and void and without effect.
3.    Forfeiture for Termination of Employment; Exceptions.  


(a)    Except in the event the Employee ceases to be an employee of the Company
as set forth in Section 3(b) herein (due to death, Disability (as defined below)
or Other Disability (as defined below)) or as set forth in Section 4 herein (due
to certain circumstances in connection with a Change in Control of the Company
that occurs following the grant date of the Award), it shall be a condition to
the vesting of Performance Units and the payment of Shares following the
expiration of the Performance Period that the Employee shall have remained
continuously in the employ of the Company through the expiration of the first
fiscal year of the Performance Period (the “Minimum Vesting Period”), and if the
Minimum Vesting Period is not satisfied, the Award and any Performance Units or
right to payment of Shares shall be immediately and automatically forfeited upon
the Employee’s termination of employment with the Company. Except in the event
the Employee ceases to be an employee of the Company as set forth in Section
3(b) herein (due to death, Disability or Other Disability) or as set forth in
Section 4 herein (due to certain circumstances in connection with a Change in
Control of the Company that occurs following the grant date of the Award) or as
otherwise provided in the Award Notice, if the Employee ceases to be an employee
of the Company following satisfaction of the Minimum Vesting Period but prior to
the expiration of the Performance Period:


(i)    for any reason other than those described in Section 3(a)(ii), Section
3(b) or Section 4, all Performance Units subject to the Award shall be
immediately and automatically forfeited upon such termination of employment; or


(ii)    due to (A) a Qualifying Retirement (as defined below) or (B) involuntary
termination of employment of the Employee by the Company other than for Cause
(as defined below), the Employee shall be eligible to receive a pro-rata portion
of the payout in respect of the Performance Units which would have been made to
the Employee under the Award at the end of the Performance Period determined in
accordance with the provisions of Section 1(c) hereof, and the remaining payout
and Performance Units subject to the Award shall be immediately and
automatically forfeited. Such pro-rata portion shall be measured by a fraction,
of which the numerator is the number of days of the Performance Period during
which the Employee’s employment continued, and the denominator is the number of
days of the Performance Period. The pro-rata portion of the payout in respect of
the Performance Units required to be paid under this Section 3(a)(ii) shall be
paid to the Employee at the time specified in Section 1(b).


(b)    Except in the event the Employee ceases to be an employee of the Company
as set forth in Section 4 herein (due to certain circumstances in connection
with a Change in Control of the Company that occurs following the grant date of
the Award), if the Employee ceases to be an employee of the Company prior to the
expiration of the Performance Period (irrespective of the Minimum Vesting
Period) due to the Employee’s (i) death, (ii) Disability or (iii) Other
Disability, in each case, prior to a Change in Control covered in Section 4
herein, the Employee’s heirs or beneficiaries or the Employee, as applicable,
shall be fully vested in, and entitled to receive a payout in respect of, a
pro-rata portion of the number of Performance Units subject to the Award at the
target level of performance, as set forth in the Award Notice and/or Statement
of Performance Goals (such number, the “Target Number” and such target level,
the “Target Performance Level”), and the remaining payout and Performance Units
subject to the Award shall be immediately and automatically forfeited. Such
pro-rata portion shall be measured by a fraction, of which the numerator is the
number of days of the Performance Period during which the Employee’s employment
continued, and the denominator is the number of days of the original Performance
Period. The Performance Period shall immediately expire upon the Employee’s
death, Disability or Other Disability, as applicable, with respect to such
pro-rata portion of the Target Number of Performance Units vested pursuant to
the provisions of this Section 3(b), and the payout in respect of such
Performance Units shall be made as soon as administratively practicable (I) in
the case of death or Disability, following the immediate expiration of the
Performance Period, but in no event later than sixty (60) days following such
immediate expiration of the Performance Period, and (II) in the case of Other
Disability, following the end of the original Performance Period, but in no
event later than sixty (60) days following the end of the original Performance
Period, or, if earlier, within sixty (60) days following the Employee’s
subsequent death.


(c)    For purposes of the Agreement:


(i)    “Cause” shall have the meaning assigned to such term in the Plan.


Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or based on the advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by the
Employee in good faith and in the best interests of the Company. After a Change
in Control of the Company that occurs following the grant date of the Award,
(A) in the case of an employee who is appointed or elected by the Board as an
officer of the Company (an “Officer”), Cause shall not exist unless and until
the Company has delivered to the Employee a copy of a resolution duly adopted by
three-quarters (3/4) of the entire Board at a meeting of the Board called and
held for such purpose (after thirty (30) days’ notice to the Employee and an
opportunity for the Employee, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board an event set forth
in the definition of “Cause” in the Plan has occurred and specifying the
particulars thereof in detail; and (B) the Company must notify the Employee of
any event constituting Cause within ninety (90) days following the Company’s
knowledge of its existence or such event shall not constitute Cause under the
Agreement.


(ii)    “Disability” means a total and permanent disability during which the
Employee becomes entitled to a disability benefit under Title II of the Federal
Social Security Act, as amended from time to time.


(iii)    “Other Disability” means a total and permanent disability during which
the Employee is entitled to receive disability benefits under the Company’s
applicable long-term disability plan or would have been entitled to receive
disability benefits under such long-term disability plan had the Employee
participated in such plan, which total and permanent disability does not
otherwise come within the meaning of Disability.


(iv)    “Qualifying Retirement” means retirement after age sixty (60) with five
(5) or more years of full-time service with the Company; provided, that the
Employee (A) has given written notice, in form reasonably satisfactory to the
Company, to the Employee’s supervisor, with a copy to the Vice President, Chief
Human Resources Officer of the Company (or, if the Employee is the Vice
President, Chief Human Resources Officer of the Company, to the Chief Executive
Officer of the Company) that (1) specifies the Employee’s intent to retire from
the Company and the particular intended date of retirement, which must be at
least six (6) months after the date such written notice is given, and (2) has
not been preceded by notice from the Company to the Employee of the actual or
impending termination of employment of the Employee by the Company; and (B) has
remained employed by the Company until the earlier of (1) the particular
intended date of retirement specified in such notice (or such other date as has
been mutually agreed in writing between the Company and the Employee) or (2) the
date on which the Employee ceases to be an employee of the Company due to death
or Disability or involuntary termination of employment of the Employee by the
Company other than for Cause.


4.    Change in Control.
(a)    Upon a Change in Control of the Company that occurs following the grant
date of the Award but prior to the end of the Performance Period, the
performance objectives set forth in the Statement of Performance Goals shall be
conclusively deemed to have been attained for the Performance Period upon the
occurrence of such Change in Control at the Target Performance Level under such
performance objectives, or at such greater level of performance as the Board,
the Board Committee or its designee may authorize (such level, as so determined,
the “Attained Performance Level”), and the Minimum Vesting Period shall not
apply. The payout of the Performance Units shall be paid to the Employee at the
time specified in Section 1(b); provided, however, that, following such Change
in Control but prior to the end of the Performance Period, if the Employee
ceases to be an employee of the Company due to:
(i) the Employee’s (A) death or (B) Disability, the Performance Period shall
immediately expire upon such death or Disability, and the payout of the
Performance Units at such Attained Performance Level shall be vested immediately
and shall be paid as soon as administratively practicable following such death
or Disability, but in no event later than sixty (60) days thereafter;
(ii)(A) involuntary termination of employment of the Employee by the Company
other than for Cause, (B) voluntary termination of employment by the Employee
for Good Reason, (C) a Qualifying Retirement or (D) Other Disability, the payout
of the Performance Units at such Attained Performance Level shall be vested
immediately upon such termination and shall be paid following the end of the
original Performance Period as though no termination had occurred; provided,
further, however, that if such Change in Control qualifies as a “change in
control event” within the meaning of Treasury Regulation Section 1.409A‑3(i)(5),
the Performance Period shall immediately expire upon such termination of
employment, and the payout of the Performance Units shall be vested immediately
and shall be paid as soon as administratively practicable following such
expiration of the Performance Period, but in no event later than sixty (60) days
thereafter, and
(iii) the Employee’s (A) resignation or (B) termination for Cause, the payout of
the Award shall be forfeited.
Notwithstanding anything in these Terms and Conditions or the Agreement to the
contrary, (x) if the Employee’s employment is terminated by the Company other
than for Cause, Disability or Other Disability within sixty (60) days prior to a
Change in Control of the Company that occurs following the grant date of the
Award, and the Employee reasonably demonstrates that such termination was at the
request or suggestion of a third party who has indicated an intention or taken
steps reasonably calculated to effect such a Change in Control (a “Third Party”)
and such a Change in Control involving such Third Party occurs, then for all
purposes of these Terms and Conditions and the Agreement, the date of such
Change in Control shall mean the date immediately prior to the date of such
termination of employment; and (y) if a Change in Control of the Company occurs
following the grant date of the Award and the Company or its successor does not
assume or continue, or substitute equivalent securities for, the Performance
Units, then the Performance Period shall immediately expire upon the effective
date of the Change in Control, and the payout of the Performance Units at the
Attained Performance Level shall be vested immediately and shall be paid as soon
as administratively practicable following such expiration of the Performance
Period, but in no event later than sixty (60) days thereafter.


Any payout pursuant to this Section 4 shall be subject to applicable
withholdings and satisfaction thereof (including retaining Shares otherwise
issuable) as provided in Section 13.2 of the Plan.
(b)    For purposes of the Agreement, “Good Reason” means, without the
Employee’s express written consent, the occurrence of any of the following
events after a Change in Control of the Company that occurs following the grant
date of the Award: (i) if the Employee is an Officer immediately prior to such
Change in Control, (A) any materially adverse diminution of the Employee’s
position(s), duties, responsibilities or status with the Company as in effect
immediately prior to such Change in Control or (B) a material adverse change in
the Employee’s reporting responsibilities, titles or offices with the Company as
in effect immediately prior to such Change in Control; (ii) a reduction by the
Company in the Employee’s rate of annual base salary, annual target cash
incentive bonus opportunity or annual target long-term incentive opportunity
(including any adverse change in the formula for such annual target cash
incentive bonus opportunity and/or annual target long-term incentive
opportunity) as in effect immediately prior to such Change in Control or as the
same may be increased from time to time thereafter; or (iii) any requirement of
the Company that the Employee (A) be based anywhere more than fifty (50) miles
from the facility where the Employee is located at the time of such Change in
Control or (B) travel on Company business to an extent substantially greater
than the travel obligations of the Employee immediately prior to such Change in
Control.


Any event or condition described in this Section 4(b) which occurs prior to a
Change in Control of the Company that occurs following the grant date of the
Award, but was at the request or suggestion of a Third Party who effectuates
such Change in Control, shall constitute Good Reason following such Change in
Control for purposes of these Terms and Conditions and the Agreement
notwithstanding that it occurred prior to such Change in Control. An isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company within fifteen (15) days after receipt of notice thereof given by
the Employee shall not constitute Good Reason. The Employee must provide notice
of termination of employment within ninety (90) days of the Employee’s knowledge
of an event constituting Good Reason or such event shall not constitute Good
Reason under these Terms and Conditions and the Agreement.


Notwithstanding the foregoing, in the event of a Merger of Equals Transaction
that otherwise constitutes a Change in Control, the Board Committee may
determine prior to the consummation of such transaction to narrow or eliminate
the Good Reason triggers set forth above. For this purpose, a “Merger of Equals
Transaction” means a merger, consolidation, share exchange or similar form of
corporate reorganization of the Company or any such type of transaction
involving the Company or any of its Subsidiaries that requires the approval of
the Company’s shareholders (whether for such transaction or the issuance of
securities in the transaction or otherwise) (a “Business Combination”) where
(A) more than 40% of the total voting power of the company resulting from such
Business Combination (including, without limitation, any company which directly
or indirectly has beneficial ownership of 100% of the Company’s then-outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”)) eligible to elect directors of such company is represented by
shares that were Company Voting Securities immediately prior to such Business
Combination (either by remaining outstanding or being converted), and such
voting power is in substantially the same proportion as the voting power of such
Company Voting Securities immediately prior to such Business Combination, (B) no
person (other than any publicly traded holding company resulting from such
Business Combination, or any employee benefit plan sponsored or maintained by
the Company (or the company resulting from such Business Combination)) becomes
the beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
company resulting from such Business Combination, and (C) at least 50% of the
members of the board of directors of the company resulting from such Business
Combination were Incumbent Directors (as defined in the following clause) at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination; and “Incumbent Directors” means individuals who,
on January 1, 2020, constitute the Board, provided that any person becoming a
director subsequent to January 1, 2020, whose appointment, election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors who remain on the Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall also be
deemed to be an Incumbent Director; provided, however, that no individual
initially elected, appointed or nominated as a director of the Company as a
result of an actual or publicly threatened election contest with respect to
directors or any other actual or publicly threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director.


5.    Protective Covenants. In consideration of, among other things, the grant
of the Award to the Employee, the Employee acknowledges and agrees, by
acceptance of the Award, to the following provisions:


(a)Non-Solicitation. During the Protective Covenant Period, the Employee shall
not, directly or indirectly, individually or on behalf of any other employer or
any other business, person or entity: (i) recruit, induce, Solicit or attempt to
recruit, induce or Solicit any Individual Employed by the Company to terminate,
abandon or otherwise leave or discontinue employment with the Company; or (ii)
hire or cause or assist any Individual Employed by the Company to become
employed by or provide services to any other business, person or entity whether
as an employee, consultant, contractor or otherwise.


(b)Customer and Potential Customer Non-Interference. During the Protective
Covenant Period, the Employee shall not, directly or indirectly, individually or
(i) on behalf of any other employer or any other business, person or entity,
entice, induce, Solicit or attempt or participate in enticing, inducing or
Soliciting, any Customer or Potential Customer of the Company to cease or reduce
or refrain from doing business with the Company; or (ii) on behalf of any
Competitive Business, entice, induce, Solicit or attempt or participate in
enticing, inducing or Soliciting, or accept or attempt or participate in
accepting, business from any Customer or Potential Customer of the Covered
Unit(s).


(c)Non-Competition. During the Protective Covenant Period, the Employee shall
not, directly or indirectly, as an employee, independent contractor, consultant,
officer, director, manager, principal, lender or investor engage or otherwise
participate in any activities with, or provide services to, a Competitive
Business, without the prior written consent of the Vice President, Chief Human
Resources Officer of the Company or other designated executive officer of the
Company (which consent shall be at such officer’s discretion to give or
withhold). Nothing in this Section 5(c) shall preclude the Employee from owning
up to 1% of the equity in any publicly traded company.


(d)No Disparagement or Detrimental Comments. During the Employee’s employment
with the Company and thereafter, the Employee shall not, directly or indirectly,
make or publish, or cause to be made or published, any statement, observation or
opinion, whether verbal or written, that criticizes, disparages, defames or
otherwise impugns or reasonably may be interpreted to criticize, disparage,
defame or impugn, the character, integrity or reputation of the Company or its
products, goods, systems or services, or its current or former directors,
officers, employees, agents, successors or assigns. Nothing in this Section 5(d)
is intended or should be construed to prevent the Employee from providing
truthful testimony or information to any person or entity as required by law or
fiduciary duties or as may be necessary in the performance of the Employee’s
duties in connection with the Employee’s employment with the Company.


(e)Confidentiality. During the Employee’s employment with the Company and
thereafter, the Employee shall not use or disclose, except on behalf of the
Company and pursuant to and in compliance with its direction and policies, any
Confidential Information of (i) the Company or (ii) any third party received by
the Company which the Company is obligated to keep confidential. This
Section 5(e) will apply in addition to, and not in derogation of, any other
confidentiality or non‑disclosure agreement that may exist, now or in the
future, between the Employee and the Company.


(f)Consideration and Acknowledgment. The Employee acknowledges and agrees to
each of the following: (i) the Employee’s acceptance of the Award and
participation in the Plan is voluntary; (ii) the benefits and rights provided by
the Agreement and Plan are wholly discretionary and, although provided by the
Company, do not constitute regular or periodic payments; (iii) the benefits and
compensation provided under the Agreement are in addition to the benefits and
compensation that otherwise are or would be available to the Employee in
connection with the Employee’s employment with the Company and the grant of the
Award is expressly contingent upon the Employee’s agreement with the Company
contained in Sections 5 and 5; (iv) the scope and duration of the restrictions
in Section 5 are fair and reasonable; (v) if any provisions of Sections 5(a),
(b), (c), (d) or (e), or any part thereof, are held to be unenforceable, the
court making such determination shall have the power to revise or modify such
provision to make it enforceable to the maximum extent permitted by applicable
law and, in its revised or modified form, such provision shall then be
enforceable, and if the provision is not capable of being modified or revised so
that it is enforceable, it shall be excised from these Terms and Conditions
without affecting the enforceability of the remaining provisions; and (vi) the
time period of the Employee’s obligations under Sections 5(a), (b) and (c) shall
be extended by a period equal to the length of any breach of those obligations
by the Employee, in addition to any and all other remedies provided by these
Terms and Conditions or otherwise available to the Company at law or in equity.
The Employee further understands and acknowledges that nothing contained in the
Agreement limits the Employee’s ability (1) to report possible violations of law
or regulation to, or file a charge or complaint with, the Securities and
Exchange Commission, the Equal Employment Opportunity Commission, the National
Labor Relations Board, the Occupational Safety and Health Administration, the
Department of Justice, the Congress, any Inspector General, or any other
Federal, state or local governmental agency or commission (“Government
Agencies”); (2) to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company; or (3) under applicable United States Federal law to
(x) disclose in confidence trade secrets to Federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law or (y) disclose trade secrets in a document filed
in a lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure.


(g)Definitions. For purposes of Section 5 of these Terms and Conditions, the
following definitions shall apply:


(1)    “Competitive Business” means any business, person or entity that is
engaged, or planning or contemplating to engage within a period of twelve (12)
months, in any business activity that is competitive with the business and
business activities engaged in by the Covered Unit(s).


(2)    “Confidential Information” means confidential, proprietary or trade
secret information, whether or not marked or otherwise designated as
confidential, whether in document, electronic or other form, and includes, but
is not limited to, information that is not publicly known regarding finances,
business and marketing plans, proposals, projections, forecasts, existing and
prospective customers, vendor identities, employees and compensation, drawings,
manuals, inventions, patent applications, process and fabrication information,
research plans and results, computer programs, databases, software flow charts,
specifications, technical data, scientific and technical information, test
results and market studies.


(3)    “Company” means, and shall be deemed to include, the Company and any
Subsidiary.


(4)    “Covered Unit(s)” means: (i) during the period of the Employee’s
employment with the Company, each business unit of the Company; and
(ii) following the Employment Termination Date, each business unit of the
Company in or for which the Employee was employed or to which the Employee
provided services or about which the Employee obtained or had access to
Confidential Information, in each case of this clause (ii) at any time within
the twenty-four (24)-month period prior to the Employment Termination Date. The
Employee acknowledges and agrees that if the Employee is or was employed at a
segment level, the Employee is providing or has provided services to and for,
and has obtained and has or had access to Confidential Information about, each
business unit of such segment; and if the Employee is or was employed at the
corporate/headquarters level, the Employee is providing or has provided services
to and for, and has obtained and has or had access to Confidential Information
about, each business unit of the Company.


(5)    “Customer” means, with respect to the Company or the Covered Unit(s), as
the case may be, any business, person or entity who purchased any products,
goods, systems or services from the Company or such Covered Unit(s) at any time
during the preceding twenty-four (24) months (or, if after the Employment
Termination Date, the last twenty-four (24) months of the Employee’s employment
with the Company) and either with whom the Employee dealt in the course of
performing the Employee’s job duties for the Company or about whom the Employee
has or had Confidential Information.


(6)    “Employment Termination Date” means the date of termination of the
Employee’s employment with the Company, voluntarily or involuntarily, for any
reason.


(7)    “Individual Employed by the Company” means any employee of the Company
with whom the Employee dealt in the course of performing the Employee’s job
duties at any time during the preceding twelve (12) months (or, if after the
Employment Termination Date, the last twelve (12) months of the Employee’s
employment with the Company).


(8)    “Potential Customer” means, with respect to the Company or the Covered
Unit(s), as the case may be, any business, person or entity targeted during the
preceding twelve (12) months (or, if after the Employment Termination Date, the
last twelve (12) months of the Employee’s employment with the Company) as a
customer to purchase any products, goods, systems or services from the Company
or such Covered Unit(s) and (i) with whom the Employee had direct or indirect
contact, (ii) for whom the Employee participated in the development or execution
of the plan to sell products, goods, systems or services of the Company or such
Covered Unit(s), or (iii) about whom the Employee otherwise has or had
Confidential Information.


(9)    “Protective Covenant Period” means the period of the Employee’s
employment with the Company and the twelve (12)-month period following the
Employment Termination Date.


(10)    “Solicit” and “Soliciting” mean any direct or indirect communication of
any kind, regardless of who initiates it, that in any way invites, advises,
encourages or requests any person to take or refrain from taking any actions;
provided, for purposes of Section 5(a), the term “Solicit” excludes the
placement of general advertisements inviting applications for employment that
are not targeted to employees of the Company generally or any specific employees
of the Company.




6.    Remedies for Breach of Section 5.


(a)    Forfeiture and Clawback. The Employee agrees, by acceptance of the Award,
that if the Employee breaches any provision of Sections 5(a), (b), (c), (d) or
(e), in addition to any and all other remedies available to the Company, (i) the
Award and all Performance Units subject to the Award and any rights with respect
to the Award and such Performance Units shall upon written notice (which may be
in electronic form) immediately be forfeited and terminate and be cancelled; and
(ii) the Company shall have the right upon written notice (which may be in
electronic form) to reclaim and receive from the Employee all Shares and cash,
as applicable, issued or paid to the Employee in respect of the Performance
Units pursuant to Section 1 above, or to the extent the Employee has transferred
such Shares, the Fair Market Value thereof (as of the date such Shares were
transferred by the Employee) in cash and any such return of Shares or payment of
cash by the Employee which requires action on the part of the Employee shall be
made within five (5) business days following receipt of written demand
therefore.


(b)    Forum. The Employee agrees, by acceptance of the Award, that any judicial
action brought with respect to the provisions of Sections 5 or 6 of these Terms
and Conditions may be filed in the United States District Court for the Middle
District of Florida or in the Circuit Court of Brevard County, Florida and
hereby consents to the jurisdiction of such courts and waives any objection
he/she may now or hereafter have to such venue.


(c)    Change in Control. If a Change in Control of the Company occurs following
the grant date of the Award and the Employee ceases thereafter to be an employee
of the Company in a circumstance set forth in Section 4 of these Terms and
Conditions, the provisions of Sections 5 and 6 shall immediately terminate and
be of no further force and effect.


7.    Securities Law Requirements. The Company shall not be required to issue
Shares pursuant to the Award, to the extent required, unless and until (a) such
Shares have been duly listed upon each stock exchange on which the Company’s
Common Stock is then registered; and (b) a registration statement under the
Securities Act of 1933, as amended, with respect to such Shares is then
effective.
8.    Board Committee Administration. The Board Committee shall have authority,
subject to the express provisions of the Plan as in effect from time to time, to
construe these Terms and Conditions and the Agreement and the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations in the judgment of the Board Committee necessary
or desirable for the administration of the Plan. The Board Committee may correct
any defect or supply any omission or reconcile any inconsistency in these Terms
and Conditions and the Agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.
9.    Impact of Restatement of Financial Statements upon Awards. If any of the
Company’s financial statements are restated, as a result of errors, omissions,
or fraud, the Board Committee may (in its sole discretion, but acting in good
faith) direct that the Company recover all or a portion of any Award or payment
made to the Employee with respect to any fiscal year of the Company the
financial results of which are negatively affected by such restatement. The
amount to be recovered shall be the amount by which the affected Award or
payment exceeded the amount that would have been payable had the financial
statements been initially filed as restated, or any greater or lesser amount
(including, but not limited to, the entire Award) that the Board Committee shall
determine. The Board Committee shall determine whether the Company shall effect
any such recovery by: (a) seeking repayment from the Employee; (b) reducing the
amount that would otherwise be payable to the Employee under any compensatory
plan, program or arrangement maintained by the Company, a Subsidiary or any of
its Affiliates; (c) withholding payment of future increases in compensation
(including the payment of any discretionary bonus amount) or grants of
compensatory awards that would otherwise have been made in accordance with the
Company’s otherwise applicable compensation practices; or (d) any combination of
the foregoing or otherwise (subject, in each of subclause (b), (c) and (d), to
applicable law, including without limitation, Section 409A of the Code, and the
terms and conditions of the applicable plan, program or arrangement). This
Section 9 shall be a non-exclusive remedy and nothing in this Section 9 shall
preclude the Company from pursuing any other applicable remedies available to
it, whether in addition to, or in lieu of this Section 9.
10.    Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.
11.    Compliance with Section 409A of the Code. The Agreement and the Plan are
intended to be exempt from the provisions of Section 409A of the Code to the
maximum extent permitted by applicable law. To the extent applicable, it is
intended that the Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to the Employee. The Agreement and the Plan shall be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Agreement or the Plan to fail to satisfy Section
409A of the Code shall have no force and effect until amended to comply with
Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of the Employee). If the Award is subject to Section 409A of the Code, a
retirement or termination of employment shall not be deemed to occur for
purposes of any provision of the Agreement providing for the payment of any
amounts upon or following retirement or termination of employment unless such
retirement or termination is also a “separation from service” within the meaning
of Section 409A of the Code, and for purposes of any such provision in the
Agreement, references to a “termination,” “termination of employment,” “retire,”
“retirement” or like terms shall mean “separation from service.” Notwithstanding
anything in the Agreement to the contrary, if the Award is subject to Section
409A of the Code, and if the Employee is a “Specified Employee” (within the
meaning of the Company’s Specified Employee Policy for 409A Arrangements) as of
the date the Employee ceases to be an employee of the Company, then such payout
shall be delayed until and made during the seventh calendar month following the
calendar month during which the Employee ceased to be an employee of the Company
(or, if earlier, the calendar month following the calendar month of the
Employee’s death), to the extent required by Section 409A of the Code.
Notwithstanding the foregoing, no particular tax result for the Employee with
respect to any income recognized by the Employee in connection with the
Agreement is guaranteed, and the Employee solely shall be responsible for any
taxes, penalties or interest imposed on the Employee in connection with the
Agreement. Reference to Section 409A of the Code will also include any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such Section by the U.S. Department of the Treasury or the Internal Revenue
Service.
12.    Data Privacy; Electronic Delivery. By acceptance of the Award, the
Employee acknowledges and agrees that: (a) data, including the Employee’s
personal data, necessary to administer the Agreement may be exchanged among the
Company and its Subsidiaries and affiliates as necessary, and with any vendor
engaged by the Company to assist in the administration of equity awards; and (b)
unless and until revoked in writing by the Employee, information and materials
in connection with the Agreement or any awards under the Plan, including, but
not limited to, any prospectuses and plan document, may be provided by means of
electronic delivery (including by e-mail, by web site access and/or by
facsimile).


13.    Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Company; (b) shall be governed by the laws of the State of Delaware and
any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan and Sections 1(e), 8 and 11 of these Terms
and Conditions, may not be amended in a manner that would materially impair the
rights of the Employee without the written consent of both the Company and the
Employee. The Agreement shall not in any way interfere with or limit the right
of the Company or any Subsidiary to terminate the Employee’s employment or
service with the Company or any Subsidiary at any time, and no contract or right
of employment shall be implied by these Terms and Conditions and the Agreement
of which they form a part. For purposes of these Terms and Conditions and the
Agreement, (i) employment by the Company or any Subsidiary or a successor to the
Company shall be considered employment by the Company, and (ii) the closing of a
divestiture or other sale of assets or a business of the Company or any
Subsidiary (regardless of transaction structure) that results in the Employee no
longer being employed by the Company or any Subsidiary shall, for purposes of
Section 3(a)(ii)(B) and Section 4(a)(ii)(A) of these Terms and Conditions, be
treated as an involuntary termination of employment of the Employee by the
Company other than for Cause (for avoidance of doubt, even if the Employee
retains the same employment position with the acquirer following such closing);
and (iii) references to “termination of employment,” “cessation of employment,”
“ceases to be employed,” “ceases to be an Employee” or similar phrases shall
mean the last day actually worked (as determined by the Company), and shall not
include any notice period or any period of severance or separation pay or pay
continuation (whether required by law or custom or otherwise provided) following
the last day actually worked, to the extent consistent with the applicable
requirements of Section 409A of the Code; provided, however, that if the Company
terminates the Employee’s employment as a result of the Employee’s Disability or
Other Disability or as a result of the Employee’s failure to return to work when
the Employee does not have, or no longer has, a Disability or Other Disability,
then the last day actually worked shall mean the day of such termination, to the
extent consistent with the applicable requirements of Section 409A of the Code.
If the Award is assumed or a new award is substituted therefor in any corporate
reorganization (including, but not limited to, any transaction of the type
referred to in Section 424(a) of the Code), employment by such assuming or
substituting corporation or by a parent corporation or subsidiary thereof shall
be considered for all purposes of the Award to be employment by the Company.




STM/bs/20-020    1